Motion granted to the extent of dispensing with the printing of the record on appeal and the appellants’ and respondent’s points and permitting the appeal to be heard upon the original record and upon typewritten, mimeographed or multilithed appellants’ and respondent’s points, on condition that the appellants serve one copy of the appellants’ points upon the attorney for respondent and file six copies thereof together with the original record with this court, on or before 4:00 p.m. on June 15, 1959, with notice of argument for June 19, 1959, respondent’s points to be served and filed on or before 4:00 p.m. on June 17, 1959, and pending the hearing and determination of said appeal, the stay contained in the order to show cause dated June 8, 1959, is continued. Concur — Breitel, J. P., Rabin, M. M. Frank, McNally and Stevens, JJ.